Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 1 of 53 PageID 253
 


                          81,7('67$7(6',675,&7&2857
                           0,''/(',675,&72))/25,'$
                                 7$03$',9,6,21

 &$<0$16(&85,7,(6&/($5,1*
 $1'75$',1*/7'7+(+855<
 )$0,/<5(92&$%/(75867
 6&2776'$/(&$3,7$/$'9,6256
 &25325$7,21DQG$/3,1(6(&85,7,(6
 &25325$7,21

       3ODLQWLIIV

 Y                                        &DVH1RFY90&&37

 &+5,6723+(5)5$1.(/

       'HIHQGDQW
                                       
                                         

                                         



                          (;+,%,7³´




                                         
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 2 of 53 PageID 254




                                COR Clearing, LLC

                 Microcap and Unregistered Securities
                      Correspondent Guidebook
                                     Updated June 26, 2013




                                  NOTICE TO CORRESPONDENTS:

 COR Clearing LLC (“COR”) is fully committed to the processing of microcap and unregistered
 securities under the policies and procedures defined herein. Securities submitted for
 processing in a manner that deviates from these policies will not be approved for trading.

                          PENALTIES FOR FAILURE TO ADHERE TO POLICIES:

 Correspondents who fail to adhere to the policies in this guidebook and sell microcap or
 unregistered positions before receiving COR’s written approval to do so will be penalized as
 follows:

       First infraction       Correspondent firm will be penalized in an amount equal to
                              the greater of $500 or the commission charged on the
                              subject trade (ie. no commission will be paid to the
                              correspondent)

       Second infraction      Correspondent firm will be penalized in an amount equal to
                              the greater of $1,000 or 2X the commission charged on the
                              subject trade

       Third infraction       Correspondent firm will be penalized in an amount equal to
                              the greater of $2,500 or 3X the commission charged on the
                              subject trade
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 3 of 53 PageID 255



                             MICROCAP AND UNREGISTERED SECURITIES
                                  CORRESPONDENT GUIDEBOOK

     I.      General Policies for Microcap and Unregistered Securities                          3
             A. Purpose of Policies
             B. Key Definitions
             C. General Procedures Regarding Receipt
             D. General Procedures for ACAT’s and Non-ACAT’s
             E. Special Policies for $5,000 BD
             F. Special Policies for $50,000 BD
             G. Certificate Processing Procedures Prior to Sale
             H. Trading Windows for Prior Shell Companies
             I. “Follow on” Conversions Stock Review
             J. Bulk Pricing
             K. Canadian Securities
     II.     L.
             Physical Certificate Receipt Policy (supplementary to Section I.)                  11
             M. Purpose of Policies
             A.
             B. General Policies
     III.    DWAC AND DRS Receipt Policy (supplementary to Section I.)                          14
             A. Purpose of Policies
             B. General Policies
     IV.     Third Party or Private Transaction Policy (supplementary to Section I.)            16
             A. Purpose of Policies
             B. Key Definitions
             C. General Policies
     V.      Frequently Asked Questions                                                         19
     VI.     Check List of Document Requirements                                                23

     VII.    Sample Standard Documents (referenced in check list)                               28
             A. Client Acknowledgement
             B. Correspondent Questionnaire
             C. Issuer Letter
             D. Transfer Agent Letter
     VIII.   DTCC Eligibility Requests                                                          38
     IX.     FINRA Regulatory Notice 09-05                                                      40
     X.      Microcap Fee Schedule                                                              Attached




   3 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 4 of 53 PageID 256




                  Microcap and Unregistered Securities

                                       General Policies




   4 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 5 of 53 PageID 257




     I.      Microcap and Unregistered Securities -- General Policies

     A. Purpose of Policies:

 COR Clearing (“COR”) has established the microcap securities policies and procedures in this
 guidebook to assure compliance with the securities regulations promulgated under the Securities
 Act of 1933 and the Securities Exchange Act of 1934, as well as FINRA Reg. Notice 09-05 and
 other relevant FINRA rules.

 The trading of microcap securities entails a high degree of risk for brokerage firms and their
 clients. These securities often involve high volatility, limited liquidity, issuer instability, and
 heightened regulatory burdens. As a result of these factors, many clearing firms have imposed
 blanket prohibitions against the deposit and subsequent sale of securities priced below a certain
 dollar amount (ie. below $5.00, $3.00 or $2.00).

 Clearing firms that continue to accept the deposit of microcap securities face the following
 economic risks:

     1) “Buy in” exposure—where a firm is forced to buy back an illiquid position at a very high
        price due to a client’s failure to comply with the securities regulations mentioned above
     2) “Regulatory penalty” exposure—where a firm is forced to pay penalties for permitting
        transactions which are out of compliance after “red flags” should have alerted the firm to
        maintain a higher standard of care
     3) “Money laundering” exposure—where a firm is implicated in a money laundering
        scheme that has been made possible through a private transaction with limited
        documentation or unconventional consideration

 COR has chosen to accept microcap deposits under a set of rigorous compliance procedures in
 order to mitigate the risks above.

 Microcap securities that are submitted to COR for deposit and sale are compartmentalized into
 the following groups for review:

          1) Registered microcap securities
          2) Registered, but restricted microcap securities
          3) Unregistered microcap securities*

          *Unregistered non-microcap securities must also go through this same level of review.


     B. Key Definitions:

 The definitions below may be helpful in understanding COR’s review procedures.

 Microcap Securities, as Defined by COR:


   5 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 6 of 53 PageID 258



 COR defines “microcap securities” as all low-priced securities trading below $3.00 in any market
 or exchange (with the exception of the NYSE) and all securities, regardless of price, trading in the
 over the counter markets (OTC and Pink Sheets). Microcap securities usually trade over the
 counter via OTCBB or OTC Markets.

 COR defines “registered microcap securities” as microcap securities that have been registered
 and listed as owned by a specific shareholder in a current and effective registration statement.

 COR defines “restricted microcap securities” as microcap securities that (a) carry a restrictive
 legend, or (b) were not purchased on the open market (ie. the prior purchase cannot be verified
 with a trade confirmation).

 Unregistered Securities, as Defined by COR:

 COR Clearing defines “unregistered securities” as securities not registered in a current and
 effective registration statement. Unregistered securities are typically obtained through a private
 placement, convertible debt instrument, service agreement, employee compensation
 agreement, share exchange agreement, settlement agreement, or other private transaction.

 Unregistered securities may be held in companies that are listed on a major exchange. Further,
 unregistered securities may be held in companies with share prices above $3.00. The price at
 which a company’s shares trade has no bearing on whether COR will classify a shareholder’s
 shares as “unregistered.”


     C. General Policies on Receipt of Microcap and Unregistered Securities:

      These policies are applicable to all microcap and unregistered securities as defined
       above.
      These policies will be applied to any and all assets coming into COR via physical deposit,
       DWAC, ACAT, partial ACAT, DRS, or via a correspondent conversion.
      No receipt of shares or assets convertible into such shares (including restricted stock or
       warrants) via DWAC deposit, or free delivery through DTCC, or partial ACATS will be
       accepted in stocks on the lower two tiers of Pink Sheets (See Attachment). Although
       ACAT’ing of accounts holding these securities may be accepted in securities represented on
       the lower two tiers, no sales of the securities falling in the lower two tiers of Pink Sheets will
       be allowed.
      Any and all receipts will be deposited only in accounts of the registered owner.
      Positions will not be moved via journal entry or other mechanism between and/or among
       accounts.
      Positions will not be “delivered free” or “DTC’d” to third parties.
      Positions will only be accepted as a free delivery from DTC if documentation is
       presented showing the delivering account is like titled.
      Assets attained through a third party transaction will be subject to additional review
       prior to being accepted and approved for deposit (See Third Party Transaction Policy).


   6 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 7 of 53 PageID 259



      Sales of microcap and unregistered securities in any account are prohibited unless
       such assets have been reviewed and approved prior to the sale transaction taking
       place.
      Sales of microcap and unregistered securities are prohibited in DVP accounts.
      Payment of proceeds from sales of microcap and unregistered stocks may be sent via
       wire, ACH or check once the transaction has settled. COR will only allow disbursements
       to be made to the registered owner of the account. COR will not honor any
       disbursement requests to third parties.
      Any position in microcap and unregistered stocks that is received into an account that is
       larger than the limits provided in the procedures that follow, can only be liquidated in
       accordance with COR’s illiquid policy (See procedures on “Illiquid Policy”).
      COR reserves the right to deny any transaction in which a transfer agent has failed to
       promptly transfer securities or have been identified as problematic.
      All correspondents are responsible for ensuring their complicity with FINRA Regulatory
       Notice 09-05 regarding Unregistered Resale of Restricted Securities. A letter of
       responsibility signed by a Supervising Principal of the correspondent must accompany all
       certificate deposits, DWAC requests, ACATs or free receipt of shares via DTCC for approval.


     D. General Procedures for ACAT’s and Partial ACAT’s:

        Upon receipt of information via the ACAT form or via the ACAT system, COR’s Account
         Transfer Department will notify the correspondent firm of an incoming transfer that
         includes microcap and unregistered securities.
        At that time the correspondent will be instructed that these positions will need to be
         reviewed and approved prior to any sales occurring in that security.
        All documentation and information applicable to these policies will need to be sent to
         COR’s Stock Review area to initiate that process.
        In the event the securities were purchased in the open market, trade confirmations will
         need to be submitted to document that activity. (A $100 review fee will be assessed for
         reviewing trade confirmations or statements that exceed 10 pages.)
        The security position will be moved to a “pending review” contra security position until
         the review and approval has been completed.
        Upon completion of the approval, COR’s Stock Receipt department will move the
         position back to the original security and it will reflect as free trading in the customer
         account.




   7 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 8 of 53 PageID 260




     E. Special Procedures for Deposit of Certificates by $5,000 BD:

         Certificates may be sent directly to COR’s Stock Receipt Department by the client,
          providing all customer signatures are notarized.
         Certificates will be received into the client account and held in safekeeping (not
          saleable) until correspondent review and approval is received by COR.
         Copies of the certificates and accompanying paperwork will be sent to the
          correspondent for review and approval.
         Upon receipt of approval from the correspondent, processing of the certificates will
          proceed as described below.
         Certificates will be returned to the depositing client after being held by COR for 10
          business days if correspondent approval is not received or unless otherwise instructed
          by the correspondent. All costs associated with the return of certificates or safekeeping
          will be assessed to the correspondent.


     F. Special Procedures for Deposit of Certificates by $50,000 or greater BD:

      Certificates and all appropriate paperwork must be approved by the correspondent
       prior to delivery to COR’s Stock Receipt Department.
      Certificates and all paperwork sent to COR’s Stock Receipt Department must be
       accompanied by a Letter of Transmittal, detailing all items included in the package.
      Upon receipt of completed paperwork (see section on Document Requirements) and
       instruction from the correspondent, the certificate deposit and paperwork will be put
       through the review process.


     G. Certificate Processing Procedures for Unregistered and Registered Microcap Securities
        Prior to Sale:

         All shareholders seeking to sell unregistered securities or restricted microcap
          securities are required to submit a complete packet of the relevant items described
          in the Checklist of Required Documents incorporated this guidebook.
         All shareholders seeking to sell registered microcap securities are required to submit
          only: 1) a Correspondent Questionnaire, 2) an Illiquid Policy Disclosure, and 3) a
          Client Acknowledgment.
         Upon obtaining the items listed in the Checklist of Required Documents (completed
          in their entirety), COR’s Stock Review will begin to process the deposit. COR will
          attempt to process the transaction on the day of receipt; however, transaction
          processing may take up to 15 business days after receipt of required documents per
          deposit. Rush service is available at a premium charge.
         COR’s legal review of “unregistered” securities involves: 1) review of the issuer’s
          SEC filings to determine if the issuer is a shell or was a prior shell, 2) review of the
          chain of consideration, to assure that the shares have been validly acquired, 3)


   8 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 9 of 53 PageID 261



          review of the client’s position within the issuer to determine if the client should be
          deemed an affiliate, and 4) review of the client’s deposit application as a whole for
          general red-flags per FINRA Reg. Notice 09-05, which may put COR on notice of an
          illegal, unregistered distribution of securities.
         COR’s legal review of “registered” microcap securities involves: 1) review of the
          issuer’s registration statement to verify that the selling shareholder is listed by
          name, 2) review of the issuer’s registration statement to determine if the
          information contained therein should be deemed stale, 3) review of the issuer’s
          reporting status, 4) review of whether the client should be deemed an affiliate of the
          issuer, and 5) a general review of the shareholder’s recent trading history for
          unusual activity.
         No sales of registered microcap securities may be made until the subject certificates
          have been approved for trading by COR. When a deposit has been approved for sale,
          COR’s Stock Receipt Department will notify the correspondent firm that the trading
          restriction has been lifted. In the event a registered microcap security is sold prior to
          approval, the sale may be bought in by COR. Any losses will be assessed to the
          correspondent firm. Approvals for the sale of registered microcap securities will be
          granted for a maximum of 6 months. During an approval period, a selling shareholder
          may sell approved shares through multiple trades without incurring multiple review
          fees.
         Unless otherwise stated herein (see Section I. below), no sales of unregistered or
          restricted microcap shares may be made until the subject certificates have been
          approved for trading by COR. When a deposit has been approved for sale, COR’s Stock
          Receipt Department will notify the correspondent firm that the trading restriction has
          been lifted. In the case of a certificate, it must clear transfer once it has been
          approved for deposit prior to any sales taking place. If this is a restricted stock deposit,
          the trading restriction will be lifted once the deposit is approved.
         In the event a firm sells unregistered or restricted microcap securities from a deposit
          prior to being notified by COR that sales have been approved, that sale may be bought
          in. Any losses will be assessed to the correspondent firm. The remedy for this policy
          violation in this regard is not limited to a potential buy in. COR reserves the right to
          impose any appropriate remedy for a violation of these policies.
         All correspondents are responsible for ensuring their complicity with FINRA Regulatory
          Notice 09-05 regarding Unregistered Resale of Restricted Securities. A letter of
          responsibility signed by a Supervising Principal of the correspondent must accompany
          all deposits (except for “follow on” deposits, where the same shareholder acquires an
          addition interest in the same security through a note conversion).


     H. Trading Windows for Prior Shell Companies:

        COR will not permit the trading of securities in current shell companies when a selling
         shareholder is not listed by name in a current and effective registration statement.
        In the event that COR deems an issuer to be a prior shell, COR will require the issuer to

   9 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 10 of 53 PageID 262



         maintain status as a current reporting company under the Securities Exchange Act of
         1934 in order to permit trading in the issuer’s securities.
        Deposits in prior shells can only be approved for predetermined trading windows—
         with each trading window expiring on the date that the issuer’s next quarterly
         financials are due.
        During a trading window, a selling shareholder may sell approved shares through
         multiple trades without incurring multiple review fees.
        In the event that a client executes a trade after a trading window expires, without first
         getting approval from COR, the client will be charged a trading window penalty (See
         Microcap Fee Schedule).
        In order to avoid a trading window penalty, a client will have three options:

         1) Notify COR that it wishes to extend into the next trading window for the fee
            referenced in the Microcap Fee Schedule*, and agree to stop trading on the date
            the current window expires until the issuer’s new quarterly financials are
            published on EDGAR;
         2) Notify COR that is wishes to stop trading and place its securities in safe-keeping;
            or,
         3) Notify COR that it wishes to stop trading and have its certificates returned or
            DWAC’d to another firm.

             *No fee will be imposed to extend a trading window for a security that was
             approved for sale 30 days or less prior to the current trading window expiring.



     I. “Follow on” Conversion Stock Reviews:

        In the event a client acquires a position in an unregistered or microcap security
         through the conversion of preferred shares into common shares, or through a
         convertible note into common shares, the client will be subject to COR’s procedures
         for unregistered stock review.
        In the event a client makes a “follow on” conversions of the same preferred shares or
         the same note previously reviewed by COR, the client will be charged a “follow on”
         review fee (also known as a review fee for the same stock/same issuer), so long as the
         follow on conversion occurs within six months of the previous conversion.
        The correspondent for the client in a follow on conversion is responsible for
         submitting a new Client Questionnaire, Client Acknowledgement, Illiquid Disclosure
         and a copy of the conversion notice that the client has already submitted to the issuer.
        Securities obtained in a follow on conversion may be traded as soon as the
         correspondent provides COR with the documents described above.
        Should COR determine that a client has sold shares obtained in a follow on conversion
         that the client does not have a right to sell, the client will be immediately bought back


  10 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 11 of 53 PageID 263



         in to the position that was sold.
        Clients will have ten business days after selling shares obtained in a follow on
         conversion to transfer converted shares into their account before being subject to a
         buy in.


     J. Bulk Pricing:

        COR offers correspondents and their clients bulk pricing for stock review services in
         the following situations:

                 1. Employee compensation plans with 15+ participants
                 2. Investment banking transactions with 15+ investors
                 3. Simultaneous deposits by 15+ clients in the same issuer

        Pricing in the first two scenarios is outlined in the attached Microcap Fee Schedule
        Pricing in the third scenario is offered on a case-by-case basis


     K. Canadian Securities:

        Clients of COR’s US correspondents that wish to deposit unregistered or microcap
         Canadian securities with COR will be subject to COR’s standard procedures for
         microcap stock review, plus the following additional requirements:

                 1. Any legal opinion supplied must be from a recognized international law firm
                    with offices in both the US and Canada
                 2. Deposits will be subject to a supplementary review by a broker/dealer of
                    COR’s choosing located in Canada, familiar with Canadian securities law




  11 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 12 of 53 PageID 264




              Microcap and Unregistered Securities

                Physical Certificate Receipt Policy




                 12 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 13 of 53 PageID 265




     II.      Microcap and Unregistered Securities -- Certificate Receipt Policy

     A. Purpose of Policies:
  Positions in microcap and unregistered securities are often delivered in physical certificate form.
  This can create heighted risk for introducing firms and clearing firms for a number of reasons.
          First, issuers have the ability to cancel certificates after certificates have been deposited
           and sold through a clearing firm. When this occurs, DTCC places a short in the clearing
           firm’s account that results in an immediate “buy in” of the position. Many times when
           this occurs, the clearing firm is not notified of the “stop transfer” placed on the certificate
           for extended periods of time (this can be up to 6 months or longer after the initial
           deposit). These incidents have resulted in, among other things, capital violations which
           have forced introducing firms out of business and caused millions of dollars in losses to
           clearing firms.

          Second, issuers and shareholders have the ability to instruct transfer agents to issue share
           certificates without valid proof of consideration. Physical certificates are often issued
           without a trade confirmation from a purchase on an open market. Therefore, physical
           certificates can be used and manipulated to launder money and/or potentially defraud
           other investors in the same issuer.

  COR Clearing LLC (“COR”) believes that microcap transactions involving physical certificates
  should be accommodated, so long as certain risk management mandates and protocols are
  followed.


     B. General Policies for Certificate Receipt:

          Deposits of physical certificates (via ACATs, conversions or free delivery) in any
           securities, including restricted securities or assets that are convertible into
           securities will not be accepted for the purpose of sale and/or liquidation if the
           issuer of the security is in the lower two tiers of the pink sheet rating system
           with OTC Markets (See Attachment). Such deposits may be accepted into
           accounts, but sales in such securities will be restricted.
          Positions will not be moved via journal entry or other mechanism between and/or among
           accounts.
          Positions will not be “delivered free” to other firms other than by a settlement of
           a sale. Certificates will only be reissued in the name of the registered account
           holder.
          Assets obtained through a third party or private transaction will be subject to
           additional review documentation prior to being accepted for deposit. (See Third
           Party or Private Transaction Policy)
          Payment of proceeds from sales of microcap stocks can be sent via wire, ACH or
           check once the transaction has settled. COR will only allow disbursements to be
           made to the registered owner of the account. COR will not honor any

  13 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 14 of 53 PageID 266



          disbursement requests to third parties.
         Any position in microcap stocks that is received into an account that is larger
          than the limits provided in the procedures that follow, can only be liquidated
          in amounts according to the formula in procedures for “Sale of Illiquid
          Securities.” (See Procedures in Illiquid Policy)
         COR reserves the right to deny transactions for shareholders whose transfer agents
          have failed to promptly transfer securities or have been identified as problematic.
         Restricted security deposits (including restricted warrants or assets convertible into
          securities covered under this policy) will also need to be reviewed prior to sales
          occurring unless the transactions are considered sales under prospectus.




  14 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 15 of 53 PageID 267




                   Microcap and Unregistered Securities

                                  DWAC Receipt Policy




  15 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 16 of 53 PageID 268




     III.    Microcap and Unregistered Securities – DWAC/DRS Receipt Policy

     A. Purpose of Policies:

  To mitigate the risks previously discussed, COR has established the following policies and procedures
  for the receipt of microcap and unregistered securities via DWAC and DRS.

     B. General policies:

      No receipt of shares will be accepted in stocks on the lower two tiers of the OTC Markets
       pink sheet rating system (See Attachment).
      DWACs and DRS will be deposited only in accounts of the registered owner.
      Positions will not be moved via journal entry or other mechanism between and/or among
       accounts.
      Positions will not be “delivered free” or “DTC’d” to third parties.
      DWACs and DRS will be accepted with applicable paperwork. (See section on required
       documentation)
      Assets obtained through a third party transaction will be subject to additional
       requirement prior to being accepted for deposit. (See Third Party Transaction Policy)
      No sales may occur for positions being DWAC’d or DRS’d into an account until the asset
       has been reviewed and approved prior to sales taking place.
      Payment of proceeds from sales of OTCBB/Pink Sheet stocks may be sent via wire, ACH
       or check once the transaction has settled. COR will only allow disbursements to be
       made to the registered owner of the account. COR will not honor any disbursement
       requests to third parties.
      COR reserves the right to deny transactions with transfer agents that have failed to
       promptly transfer securities or have been identified as problematic.




  16 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 17 of 53 PageID 269




                   Microcap and Unregistered Securities

               Third Party and Private Transaction Policy




  17 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 18 of 53 PageID 270




     IV.     Microcap and Unregistered Securities – Third Party or Private Transactions


           A. Purpose of Policies:

To mitigate the risks previously discussed, COR has established the following policies and procedures for the
receipt of microcap and unregistered securities acquired in Third Party or Private Party Transactions.


           B. Key Definitions:

COR defines “Third Party Transactions” or “Private Party Transactions” as transactions that occur when
the current holder of a security has not purchased his security in a public market. Rather, the shareholder
has obtained his shares (or an asset which can be converted into shares) from someone other than the
issuer, or from the issuer in a transaction other than a private placement. Third party transactions include
debt conversions, securities acquired as part of a reverse merger, securities acquired as payment for
investment banking services, securities acquired as payment for consulting services (other than those paid
directly by the issuer), etc.

COR is willing to facilitate the receipt and sale of securities obtained through Third Party or Private
Party Transactions so long as the processes and procedures outlined in this section are followed.


           C.    General Policies:

     No positions acquired through Third Party or Private Party Transactions will be approved for
      sale in stocks on the lower two tiers of the OTC Markets pink sheet rating system (See
      Attachment). Positions in these lower tiers (including restricted stock or warrants) may be
      accepted into accounts for deposit via ACAT, but the sale of such positions will be prohibited.
     Positions will not be moved via journal entry or other mechanism between and/or among
      accounts.
     Positions will not be “delivered free” or “DTC’d” to third parties.
     Assets obtained through a third party transaction will be subject to additional review prior to
      being accepted for deposit.
     No sale of assets may occur until the position has been reviewed and approved per these
      procedures.
     Payment of proceeds from sales of securities obtained through Third Party and Private Party
      Transactions can be sent via wire, ACH or check once the transaction has settled. COR will only
      allow disbursements to be made to the registered owner of the account. COR will not honor
      any disbursement requests to third parties.
     Any position in microcap and unregistered stocks received into an account that are larger than
      the limits provided in the procedures that follow, can only be liquidated in amounts according
      to the formula in procedures for “Sale of Illiquid Securities.” (See Procedures in Illiquid Policy)
     COR reserves the right to deny transactions with Transfer Agents that fail to promptly transfer

18 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 19 of 53 PageID 271



        securities or have been identified as problematic.




19 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 20 of 53 PageID 272




                     Microcap and Unregistered Securities
                             Frequently Asked Questions




20 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 21 of 53 PageID 273



          V. Microcap and Unregistered Securities – Frequently Asked Questions

     1. Does COR charge for performing its review services? Yes we do. All costs will be
        charged direct to the correspondent unless the correspondent instructs us in writing
        to bill the customer account in which the certificate(s) will be deposited. Any such
        written instructions to bill the customer must also contain an affirmative statement
        by the correspondent that it has disclosed the fee to its customer, and that it is
        directing COR to assess such charges to the client. Please see the section titled “Fee
        Schedule” for further details.

     2. Does COR’s review service charge cover the processing/DTCC deposit fee if the
        deposit is approved? No, the DTCC processing fee or restrict stock processing fee,
        whichever is applicable, can and will be charged in addition to the review fee.

     3. If my deposit request is rejected will I receive a written response explaining the reason
        for just rejection? Yes you will. COR will provide you with a summary explaining the
        findings based upon the information provided.

     4. When a security is deposited, how long does it typically take until an “okay to sell”
        notice is given?

         This depends on the type of security under review, as outlined below.

           Prospectus Sales:
           In instances where registered microcap securities are held by a shareholder who is
           specifically listed by name in an issuer’s S-1 registration statement (also known as
           “Prospectus Sales”), the shareholder may sell upon submission of a Correspondent
           Questionnaire, Illiquid Policy Disclosure and Client Acknowledgement, and an
           approval by COR. A “Okay to Sell” notice for the sale of registered shares is typically
           given within 24 hours from the time of submission.

           Non-prospectus Sales:
           In instances where microcap securities are held by a shareholder who is not
           specifically listed by name in the issuer’s S-1 registration statement (also known as
           “Non-prospectus Sales”), the “Okay to Sell” notice is typically given within 4-15
           business days from the time of submission of a complete review packet, depending
           on the method of submission (See Checklist of Required Documents For
           Unregistered Securities).

                  Physical certificate deposits typically receive the “okay to sell” notice in 10-
                   15 business days.
                  DWAC deposits typically receive the “okay to sell” notice in 4-6 business
                   days.

21 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 22 of 53 PageID 274
         The rapidity, or lack thereof, with which the transfer agent and issuer operate can
         impact the time to issue an “Okay to Sell” notice. If COR is requested to obtain the
         “Transfer Agent Authentication” form as well as the “Authentication Letter” from
         the issuer in lieu of these documents being provided by Introducing Broker, the
         approval cycle becomes dependent on performance of the Agent and Issuer. In
         addition, in the instance where COR is required to seek documentation from the
         Agent or Issuer, the deposited certificate(s) will be placed in “legal transfer” in
         safekeeping pending the required approvals.

         Non-prospectus sales can be reviewed and approved for sale within a 48 hour time
         period for an additional rush fee (See Fee Schedule).

   5. Do these deposit review requirements include restricted stock and warrants? Yes.
      All restricted stock sales are prohibited prior to review. All restricted stock or warrant
      deposits will need to go through the same review and approval process as outlined in
      these procedures.

   6. Do these review requirements include assets coming into an account from another
      broker/dealer via the ACAT system? Yes, the same requirements apply. Such assets
      will not be saleable until they have gone through the review and approval process.

   7. Do the restriction on sales in microcap and unregistered securities apply to DVP
      (Institutional u5B) accounts? Yes, they do. No sales in restricted microcap or
      unregistered securities may be made prior to review.

   8. What does COR mean when utilizing the term “third party transaction?” COR
      considers transactions to be third party transactions where the current holder did not
      purchase the security in a public market, but rather, obtained the shares or a
      convertible asset from someone other than the issuer/company. Third party
      transactions include debt conversions, private sales, payment for consulting services
      (other than those paid directly by the issuer), etc. See Third Party Transaction Policy for
      further details.

   9. What happens if certificates are received lacking documentation? COR’s Stock
      Receipts Department will return certificates to the customer or correspondent after a
      10 business day waiting period subsequent to COR’s receipt, along with a blank
      Microcap Stock Deposit Acknowledgement document to be completed and returned to
      COR in order to continue the process, unless otherwise directed to safe keep the
      certificate by the correspondent in which case safekeeping fees will be charged to the
      client.

   10. Does COR need original documents? COR needs the original stock certificate and
       “Stock Power” and/or “Corporate Authorization to Transfer Form.” The remaining
       required documents may be transmitted via e-mail or facsimile. COR’s Stock Receipt
       Department’s contact information is stockrec@corclearing.com or fax number 402-
       384-6161.

  22 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 23 of 53 PageID 275
   11. Is it required that a completed Questionnaire be sent in along with all other
       paperwork? Yes, in order for the Stock Review to proceed the signed correspondent
       questionnaire is required.

   12. If a correspondent uses a different Questionnaire format, can that be used instead of
       the documents provided in this policy? No. To ensure we receive complete
       information the Questionnaire needs to be the COR approved form.

   13. What happens if the sale occurs on a physical certificate prior to COR granting an
       “okay to sell” notice? Unapproved sales by the correspondent may be subject to an
       immediate “buy in” by COR. Any associated loss will be charged to the Introducing
       Firm.

   14. Should I send in certificates and all other paperwork along with any Third Party
       Transaction review request? You can if you wish, but you do not need to submit the
       certificate in order to complete the Third Party Transaction review. The certificates will be
       held in safekeeping until the review is complete. In the event the deposit is rejected there
       will be additional out-of-pocket costs incurred for the return of the documents to you or
       your client.

   15. Would COR accept DWAC’s from the holders of securities derived from third party
       transactions if the Issuer provided the documents required by COR’s policies? It is
       COR’s policy not to accept securities obtained via a third party transaction unless the
       transaction has gone through the review and approval process described in the “Third
       Party Transaction Policy” section of this document.




  23 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 24 of 53 PageID 276




                   Microcap and Unregistered Securities
                              Document Requirements




  24 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 25 of 53 PageID 277




VI. Microcap Deposit Document Requirements and Checklist
     A. Core requirements:

         The following is a check list of the documentation that should be submitted along with
         your deposit requests.

      Correspondent questionnaire (signed by CCO or Supervisory Principal)
      Client Acknowledgement (signed by client and CCO or Supervisory Principal)
      Copy of Seller’s Representation Letter(singed by seller, confirming whether or not seller
         is to be treated as an affiliate)
      Issuer Letter*
             o Required with all certificated deposits when (1) a shareholder is depositing
               shares without a restrictive legend, or (2) a shareholder is depositing shares with
               a restrictive legend, and said shareholder wishes to sell after the restrictive
               period has elapsed, but before the issuer's transfer agent removes the
               legend. The issuer letter must be signed by the issuer, and either notarized or
               attested to by a principal of the correspondent.
             o Type of Issuer Letters that can be used:
                          a. Issuer Letter for certificates without a legend
                          b. Issuer Letter for certificates with a legend
                          c. Issuer Letter for convertible securities

                 Exceptions:
                    a. Not required when the shareholder is referenced by name as a selling
                        shareholder in an effective registration statement
                    b. Not required when shares were issued by a court order
                    c. Not required when an issuer supplies a letter directly to the transfer
                        agent directing issuance of the subject shares, and a copy of such letter is
                        provided
                    d. Not required in follow-on transactions when shares have been issued via
                        a convertible note, convertible preferred shares, or exercisable warrants,
                        when (i) the issuance of the original convertible/exercisable security can
                        be verified by a signed board resolution and (ii) a signed issuer letter
                        directed to the issuer’s transfer agent to make shares available in the
                        event of a conversion/exercise has been provided
                    e. Not required in follow-on transactions (ie. note conversions, preferred
                        shares conversions, and warrant exercises), if an Issuer Letter for
                        Convertible Securities has been provided previously for the relevant
                        convertible security

      Transfer Agent Warranty Letter *
             o Only required with initial certificated deposits of “free trading shares” that do
               not carry a restrictive legend (this letter must be signed and notarized by the TA
               OR signed by the TA and correspondent together)
  25 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 26 of 53 PageID 278



         *This piece of documentation is not required for a DWACs, ACATS, DRS or for the
         initial review and approval of restricted securities.

         **Special Note for Follow-on Transactions:
         Selling shareholders may elect not to provide an issuer letter or transfer agent
         letter for follow-on conversions of preferred shares or promissory notes. However,
         in such cases, selling shareholders will only have ten business days after selling
         their shares obtained in a follow-on transaction to transfer shares into their
         account before being subject to a buy in.


     B. Supplementary Requirements:

         The following additional items may be required based upon the response to Question
         #12 of correspondent questionnaire.


         1. Acquired from issuer, when selling shareholder is listed in an effective registration
            statement:

              Copy of the front cover of the registration statement (S-1 or S-3), and the
               section listing the selling shareholder by name and referencing the shares to be
               deposited
              Copy of legal opinion letter contained in the registration statement
              Copy of representation from independent accounting firm in the registration
               statement


         2. Acquired from issuer, but not through a private placement:

              Evidence of investment terms (purchase agreements, subscription
                 agreements, promissory notes, consulting agreements, etc.)
              Evidence of public disclosure of issuance (public filing, minutes of
               meeting of issuer’s board of directors authorizing issuance)
              Evidence of consideration paid to the issuer (i.e. front and back copies of
               checks, front copy of check with copy of bank statement, or wire confirmations
               of funds being transmitted to, and/or received by, the issuer.)
              Opinion of counsel (Opinion of counsel will not be accepted from attorneys
               whose names appear on OTC Markets prohibited attorney’s list, from an issuer’s
               staff attorney, or from law firms based outside of the United States, unless an
               attorney, not the law firm, that issues and executes the opinion is admitted to
               practice and in good standing in at least one State of the United States and the
               issuing attorney is located within the United States.)
              Evidence of public disclosure of the issuance


         3. Acquired from Issuer via a private placement:

  26 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 27 of 53 PageID 279


              Copy of the executed and accepted subscription agreement
              Notice to convert (if applicable)
              Evidence of consideration paid to the issuer (i.e. front and back copies of
               checks, front copy of check with copy of bank statement, or wire
               confirmations evidencing the payee and the payer.) If an escrow agent is used
               for the private placement, we typically will require evidence of the payment
               made to the escrow agent and evidence of payment made from the escrow
               agent to the issuer.
              Evidence of public disclosure of issuance
              Opinion of counsel (Opinion of counsel will not be accepted from attorneys
               whose names appear on OTC Markets’ prohibited attorney’s list, from an issuer’s
               staff attorney or from law firms based outside of the United States, unless an
               attorney, not the law firm, that issues and executes the opinion is admitted to
               practice and in good standing in at least one State of the United States and the
               issuing attorney is located within the United States.)
              Evidence the issuer has publicly reported any private placements, debt
               issuances, convertible debt, etc.

      *In cases whereby a COR correspondent firm has managed a private placement, such
      required documentation may be submitted in bulk in its entirety for all participating
      clients. If requested in advance by the correspondent, such placements may undergo one
      bulk review and approval process. Any subsequent deposits that can be confirmed back
      to the original documentation will also need to go through the full review and approvals
      prior to sales will need to be confirmed by COR’s Stock Receipts Department upon
      completion of the review. These deposits will be processed in order of acceptance. See
      Fee Schedule under Investment Banking Fees and Employee Compensation Plan Fees.


         4. Acquired in a private transaction, but not from the issuer:

              Documents evidencing acquisition transaction including customer
                 attestation on date asset was acquired (purchase agreement,
                 consulting agreements, etc.)
                Evidence of consideration paid on all transactions back to the original
                 issuance (i.e. front and back copies of checks, front copy of check with
                 copy of bank statement, or wire confirmations evidencing the payee and
                 the payer.) If an escrow agent is used for the private placement, we will
                 require evidence of the payment made to the escrow agent and evidence
                 of payment made from the escrow agent to the issuer.
                Documents evidencing original issuance of asset (offering memorandum, public
                 filing)
                History of transfer of stock to current holder (tracking back to original issuance)
                Opinion of counsel (Opinion of counsel will not be accepted from attorneys
                 whose names appear on OTC Markets’ prohibited attorney’s list, from an
                 issuer’s staff attorney or from law firms based outside of the United States.
                 Unless an attorney, not the law firm, that issues and executes the opinion is
                 admitted to practice and in good standing at least one State of the United
                 States and the issuing attorney is located within the United States.)

  27 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 28 of 53 PageID 280
              Evidence the issuer has publicly reported any private placements, debt
                 issuances, convertible debt, etc.


         5. Acquired in accordance with a debt conversion:

              Documents evidencing investment in debt agreement
              Evidence of consideration paid back to original issuer (i.e. front and back
               copies of checks, front copy of check with copy of bank statement showing
               check clearance, or wire confirmations evidencing the both the payee and the
               payer.) If an escrow agent is used for the private placement, we will require
               evidence of the payment made to the escrow agent and evidence of payment
               made from the escrow agent to the issuer.
              Evidence of debt obligation in public filing
              Evidence that corporate formalities were followed in issuance of third
               party acquisition, if applicable (minutes of meeting of issuer’s board of
               directors)
              Opinion of counsel (Opinion of counsel will not be accepted from attorneys
               whose names appear on OTC Markets’ prohibited attorney’s list, from an
               issuer’s staff attorney or from law firms based outside of the United States,
               unless an attorney, not the law firm that issues and executes the opinion, is
               admitted to practice and in good standing at least one State of the United
               States and the issuing attorney is located within the United States.)


          *In instances where a shareholder has gone through a stock review for a debt
          conversion, and subsequently received approval from COR to deposit and sell
          converted shares, the shareholder may qualify for more limited reviews “follow-on
          conversions” that take place within six months of the initial conversion.


         6. Acquired in accordance with a follow-on conversion of an already-approved
            deposit from a convertible note:

             Shareholders converting debt instruments in follow-on conversions must submit
             only those items listed below to sell.

               A new Client Questionnaire
               A copy of the conversion notice that was used to convert the shares




  28 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 29 of 53 PageID 281




                                 Microcap Securities

                               Standard Documents
                                        Client Acknowledgement
                                     Correspondent Questionnaire
                                               Issuer Letter
                                          Transfer Agent Letter
                                     Transfer Agent Letter (Refusal)




  29 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
 Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 30 of 53 PageID 282
                                   Microcap and Unregistered Security Deposits
                                            Client Acknowledgement

To: My introducing broker dealer (“my broker dealer” or “introducing broker”) and COR Clearing, LLC, its officers, directors,
parents, subsidiaries and affiliates (hereinafter collectively “COR”). COR and my broker dealer and/or introducing broker
are hereinafter collectively referred to as “You” or “Your.”

I, the undersigned, acknowledge and affirm in connection with my desire to deposit and/or sell the below referenced
security, or any other security in the same issuer obtained through a follow on conversion of a convertible promissory note
or convertible preferred shares, that I am aware of and agree to the following terms and conditions:
    1. I understand that delivery by me of these securities in certificate form does not constitute “good delivery” according
       to the policies of COR.
    2. I acknowledge that these securities are owned by me and were acquired in a bona fide and legal transaction.
       Furthermore, I acknowledge there is no reason for concern by COR that these security positions will be called back
       by the issuer or subject to a stop transfer by the transfer agent.
    3. I am aware that a sale of these securities may not be permitted by COR until such time that COR is satisfied that
       they are eligible for sale and transfer, without fear of impairment or violation of law or industry rule. I am also
       aware that my broker dealer and COR will take reasonable precautions to determine that, at present, there are no
       pending restrictions or a STOP transfer pertaining to any certificate. Finally, I understand that COR may require
       confirmation that the shares are fully paid and non assessable.
    4. I acknowledge that I may not be able to sell the securities at the time of my choosing and the market price for these
       securities may change substantially between the time that I initially make the deposit and the time when I am
       actually able to make a sale. I acknowledge and accept the risk in this regard.
    5. I acknowledge that it is the policy of COR to not allow microcap and unregistered securities to be transferred
       between and/or among accounts.
    6. I acknowledge that it is the policy of COR to not facilitate the “free delivery” of securities deposited in certificate
       form to other DTC members. Should I desire to receive my securities, I acknowledge that COR will request a
       certificate representing my ownership in the issue to be delivered to me or my broker dealer, whichever is
       appropriate, through the issuer’s transfer agent and I will be responsible for all costs associated with such request..
    7. I acknowledge that it is the policy of COR to deny the facilitation of third party wires. Should I desire that funds be
       wired out of my account I acknowledge that COR will only wire those proceeds to a like name account and accept full
       responsibility for the information provided to COR instructing it to send the wire.
    8. I acknowledge that COR (at the instruction of my broker dealer) may impose reasonable charges for its services in
       connection with, inter-alia, the receipt, verification, and cost of financing of the referenced securities and agree to
       be bound by such. I acknowledge that I have been informed of the associated charges included in the attached
       Microcap and Unregistered Securities Fee Schedule and Exhibit A to this Client Acknowledgement.
    9. I acknowledge these securities are not the subject of any unrestricted sales of unregistered securities.
    10. In consideration of Your acceptance of these securities, I agree to indemnify and hold You harmless against any
       liability, loss or expense (including any legal fees and expenses reasonably incurred by You) arising out of the sale
       and/or transfer of these securities including but not limited to failure of these securities to transfer promptly or buy-
       in resulting from failure to deliver shares to the purchasing broker.


       Client Print Name/Title                                          Date

       Client Signature                                                 Corporation Name

       Introducing Broker Principal Acknowledgement                     Print Name/Title

       Signature                                                        Date

       Certificate Number                                               Number of Shares/Issuer
       Page 1 of 2 (Client Acknowledgement)



30 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 31 of 53 PageID 283


                         Policy Relating to Microcap and Unregistered Security Deposits
                                             Client Acknowledgement

                                                     Exhibit A

   Deposit Review Fees:
   See attached Microcap Fee Schedule
   The review fee for the deposit of unregistered shares is generally $1,000 per deposit, unless
   otherwise specified, and $400 per “follow on” conversion for multiple conversions of the same
   promissory note (or preferred shares) within a six month time frame. The review fee for the
   deposit of registered microcap shares, in which the depositing shareholder is listed by name in
   a registration statement, is generally $250 per deposit, unless otherwise specified.

   Illiquid Transaction Fees:
   Charges for transactions in what NSCC deems to be illiquid securities will be imposed based on
   the value attributed to the position by NSCC.
   Illiquid charges will apply to any sales of microcap or unregistered securities, whether such
   securities are sold after an initial deposit review, or after a follow on conversion.
        $.00 to $3 Million – Broker Call plus 4% from trade date through and including settlement
            date;

        Greater than $3.0 Million to $5 Million – Broker Call plus 5% from trade date through and
            including settlement date;

        Greater than $5.0 Million to $10 Million – Broker Call plus 6% from trade date through
            and including settlement date; and

        Greater than $10.0 Million – Broker Call plus 8% from trade date through and including
            settlement date.


       I understand that I can contact my broker for further details relating to these fees.




       Client Initials                        Date



       Principal Initials                     Date




       Page 2 of 2 (Client Acknowledgement)
31 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 32 of 53 PageID 284



                                         COR Clearing LLC
                       Microcap and Unregistered Security Policy Questionnaire
                       (This questionnaire must be executed by the CCO or a supervisory principal of the
                                    correspondent firm prior to submission to COR Clearing)

1.       Account Name: ____________________________________________________________
2.       Account Number: ____________________________________________________________
3.       Account Address: __________________________________________________________
4.       Issuer Name: _______________________________________________________________
                  ____________________________________________________________________
5.       Issuer Symbol: ______________________________________________________________
6.       Number of Shares to be received, deposited or DWAC’d in: __________________________
7.       Number of Shares currently beneficially owned or controlled by client: _________________
8.       Total Aggregate Number of Shares beneficially owned or controlled by client (including
         family members, corporations, partnerships, etc.) in the last twelve (12) months: _______
                  ____________________________________________________________________
9.       List all Options, Warrants, other Derivative Securities, Promissory Notes, and other items
         readily convertible into equity and debt of the issuer beneficially owned or controlled by
         client (including family members, corporations, partnerships, etc):
         __________________________________________________________________________
         __________________________________________________________________________
         Provide the Aggregate Number of Shares that would be beneficially owned or controlled by
         client (including family members, corporations, partnerships, etc.), if Options, Warrants,
         Derivative Securities, Promissory Notes, etc., are converted to the equity securities of the
         issuer: ____________________________________________________________________
10.      Certificate Number(s) and Issue Dates (where applicable) (please attach copies of front and
         back): ____________________________________________________________________

11.      Where traded: _____________________________________________________________

12.      How did client acquire the shares: ______________________________________________
               ____________________________________________________________________

13.      When did client acquire the shares: ______________________________________________
14.      From whom or what entity did client acquire the shares: _____________________________
15.      What consideration was given by client for acquisition of the shares: __________________
16.      Is the client now or has the client ever been an officer, director, control person, or person or
         entity who owns or controls 5% of the issued and outstanding shares of the issuer (for
         purposes of calculating 5%, the clients ownership and/or interest in anything readily
         convertible into shares of the issuer must also be considered): __________________
                  _______________________________________________________________
17.      Were the shares issued the client under an effective registration statement? (If so, please
         provide information regarding the type of registration statement, date filed, and evidence
         of issuance in accordance with the registration statement):
         _____________________________________________________                           _____________
18.      Does the certificate currently contain a restrictive legend: ____________________________

         Page 1 of 2 (Policy Questionnaire)


      32 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 33 of 53 PageID 285




                                           COR Clearing LLC
                    Microcap and Unregistered Security Policy Questionnaire (cont’d)

19.       For certificates not issued in accordance with an effective registration statement, or in
          accordance with an exemption or exception from registration, please provide all documents
          and information (including an opinion of counsel) that support removal of the restrictive
          legend. Please also provide your understanding as to why the certificates do not contain any
          restrictive legend and/or were issued in accordance with an exemption or exception from
          the registration requirements;
20.       Is the issuer a shell issuer or development stage company, or has it
          been one within the preceding twelve(12) months:
21.       Is the issuer fully reporting in accordance with the Securities Act of 1933 or the Securities
          Exchange Act of 1934 (which one):
22.       Is the issuer current in its reporting obligations:

23.       Does the client have any relationship with the issuer or its subsidiaries:
24.       Has the customer made, or will the customer make, any payment to any person or
          entity in connection with the customer’s proposed sale of the securities:




      Signature of CCO or Supervisory Principal       Date



      Printed Name of CCO or Supervisory Principal




      Signature of Client                             Date



      Printed Name of Client



      Page 2 of 2 (Policy Questionnaire)




      33 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 34 of 53 PageID 286
                        ISSUER LETTER FOR CERTIFICATES NOT CARRYING A LEGEND

                                              “ISSUER LETTERHEAD”

   <Date>

   Principal of Broker Dealer
   Name of Broker Dealer
   Street Address
   City, ST Zip code
   Dear <Principals Name>:

   We understand that <Name of Customer> has delivered <number of shares and issue> in the following
   denominations to <Name of Broker Dealer>, as negotiable and free trading shares:

   Certificate Number

   Number of Shares

   Total Number of Shares

   As a condition of accepting these shares for deposit to the account of <Customer> carried by your clearing firm,
   you have requested this letter which serves to confirm the authenticity of the certificates referenced above.

   <Issuer> confirms that the above referenced shares are fully registered, unrestricted, without encumbrance,
   negotiable, free-trading, and are issued as fully paid and non-assessable shares. There is no action, proceeding
   or investigation pending or threatened which questions the validity of the issuance of the shares to
   <Customer> or any of the forgoing representations.

   <Issuer> hereby acknowledges that for purposes of settling the contemplated sale transaction by <Customer>
   that we have no claims pending that would adversely affect the settlement of any sale transaction engaged in
   by <Customer>. We further acknowledge and agree that there is no other agreement or understanding
   between <Customer> and <Issuer> that would preclude <customer> from selling or otherwise
   disposing of shares represented above.

   <Issuer> has notified its transfer agent to confirm with you that there are no “stop transfer” orders or
   other restrictions against the certificates referenced above.

   Yours Truly,



   Signature
   Officer of the Issuer

   Witnessed before me in the
   City of ____________________________
   In the State of ______________________
   This _______________________________ day of , 20___


   __________________________________
   Notary /Principal of Correspondent




  34 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 35 of 53 PageID 287


                           ISSUER LETTER FOR CERTIFICATES CARRYING A LEGEND

                                             “ISSUER LETTERHEAD”

  <Date>

   Principal of Broker Dealer
   Name of Broker Dealer
   Street Address
   City, ST Zip code

   Dear <Principals Name>:

   We understand that <Name of Customer> has delivered <number of shares and issue> in the
   following denominations to <Name of Broker Dealer>:

   Certificate Number

   Number of Shares

   Total Number of Shares

   As a condition of accepting these shares for deposit to the account of <Customer> carried by your clearing firm,
   you have requested this letter which serves to confirm the authenticity of the certificates referenced above.

   <Issuer> confirms that the above referenced shares are without encumbrance, are issued as fully
   paid, non-assessable shares, and are now freely tradable. Any restrictive legend currently existing on
   said shares can now be lifted under Section 4 (1) and/or Rule 144 of the Securities Act of 1933.
   Further, there is no action, proceeding or investigation pending or threatened which questions the
   validity of the issuance of the shares to <Customer> or any of the forgoing representations.

   <Issuer> hereby acknowledges that for purposes of settling the contemplated sale transaction by
   <Customer> that we have no claims pending that would adversely affect the settlement of any sale
   transaction engaged in by <Customer>. We further acknowledge and agree that there is no other
   agreement or understanding between <Customer> and <Issuer> that would preclude <customer>
   from selling or otherwise disposing of shares represented above.

   Yours Truly,



   Signature
   Officer of the Issuer

   Witnessed before me in the
   City of ____________________________
   In the State of ______________________
   This _______________________________ day of , 20___


   __________________________________
   Notary /Principal of Correspondent


  35 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 36 of 53 PageID 288



                                ISSUER LETTER FOR CONVERTIBLE SECURITIES

                                            “ISSUER LETTERHEAD”
  <Date>

   Principal of Broker Dealer
   Name of Broker Dealer
   Street Address
   City, ST Zip code

   Dear <Principals Name>:

   This letter shall confirm that <Name of Customer> has entered a <Name of Convertible/Exercisable
   Securities Agreement> dated <Date> for the principal sum of <Amount of Consideration> (the
   “Securities Agreement”).

   As a condition of accepting common shares from the conversion/exercise of the Securities Agreement (the
   “Common Shares”) for deposit to the account of <Customer> carried by your clearing firm, you have requested
   this letter to verify the authenticity of the Common Shares.

   Per the terms of the Securities Agreement, <Customer> has a right to convert or exercise into <Number of
   Shares> Common Shares as of today’s date, and up to <Number of Shares> Common Shares at future
   conversion/exercise dates under the conversion metrics available .

   <Issuer>hereby confirms that the above referenced Common Shares have been and will continue to
   be issued as fully paid, non-assessable, without encumbrance. Any restrictive legend existing on the
   Common Shares at the time of issuance can be lifted under Section 4 (1) and/or Rule 144 of the
   Securities Act of 1933 as of <Date>. After such date, the Common Shares shall be freely tradable.
   Further, there is no action, proceeding or investigation pending or threatened which questions the
   validity of the issuance of the Common Shares to <Customer> or any of the forgoing representations.

   <Issuer> hereby acknowledges that for purposes of settling the contemplated sale transaction by
   <Customer> that we have no claims pending that would adversely affect the settlement of any sale
   transaction engaged in by <Customer>. We further acknowledge and agree that there is no other
   agreement or understanding between <Customer> and <Issuer> that would preclude <Customer>
   from selling or otherwise disposing of the Common Shares represented above.

   Yours Truly,



   Signature
   Officer of the Issuer

   Witnessed before me in the
   City of ____________________________
   In the State of ______________________
   This _______________________________ day of , 20___


   __________________________________
   Notary /Principal of Correspondent

  36 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 37 of 53 PageID 289



                            TRANSFER AGENT’S STATEMENT OF WARRANTY FOR
                                       CERTIFICATED SECURITIES
  Transfer Agent: ________________________ Fax: ___________________________

  To : <Issuer’s Transfer Agent >

  Please confirm that there are no STOPS regarding the certificate specified below, a copy of which is
  attached hereto (see attached). Furthermore, kindly confirm that the certificate identified is validly issued as
  indicated on its face and that to your knowledge there are no adverse claims pertaining to this certificate.

  Please sign and return this form together with the additional document(s) requested below to COR Clearing, LLC
  (COR), via facsimile or mail, at your earliest convenience. The fax number for COR is 402-384-6161.By executing
  your signature below, pursuant to U.C.C. Article 8, you as transfer agent, warrant to COR that:

      (1) the certificate is genuine, validly issued and freely transferable;
      (2) the transfer agent’s own participation in the issue of the security is within its capacity and within the
          scope of the authority received by the transfer agent from the issuer; and
      (3) the transfer agent has reasonable grounds to believe that the certificated security is in the form and
          within the amount the issuer is authorized to issue.

  Moreover U.C.C. Article 8 imposes on transfer agents strict liability for failure to satisfy certain affirmative
  obligations in registering the transfer of a certificate. Among other things, the transfer agent has an express
  statutory obligation to confirm that:

      (1) the person seeking registration of the transfer is eligible to have the security registered in its name; (2)
          the endorsement is made by the appropriate person or his authorized agent; (3) reasonable assurance is
          given that the endorsement is genuine and authorized; (4) the transfer does not violate certain
          restrictions; and (5) the transfer is in fact rightful or to a protected purchaser.

  Attn: COR – Certificate Transfer Dept                            Date: ___________________________________
  From : __________________________________________
                                                                                                         (
  Transfer Agent Name)


                                                                                             Certificate Description
  (Name of Security) (Cusip) (Number of Shares ) (Certificate Number)




  (Certificate Holder of Record)

  This is a letter to notify you that there are no STOPS regarding the above specified certificate. Moreover, this
  certificate is validly issued as indicated on its face and as of this date, there are no adverse claims
  pertaining to this certificate. If at any subsequent time we, as the transfer agent, are made aware of any
                                                          adverse claim with respect to this certificate we further
  warrant that we shall immediately notify COR within 24 hours in writing.




           (Representative of Transfer Agent) (Title)

           (Printed Name)

           Notary Stamp or Medallion:

  37 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
    Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 38 of 53 PageID 290
                                               TRANSFER AGENT’S STATEMENT OF
                                                       WARRANTY FOR
                                                   CERTIFICATED SECURITIES

Transfer Agent: ____________________________________________ Fax: ______________________________
To : <Issuer’s Transfer Agent >

Please confirm that there are no STOPS regarding the certificate specified below, a copy of which is attached hereto (see
attached). Furthermore, kindly confirm that the certificate identified is validly issued as indicated on its face and that to your
knowledge there are no adverse claims pertaining to this certificate.

Please sign and return this form together with the additional document(s) requested below to COR Clearing, LLC (COR), via
facsimile or mail, at your earliest convenience. The fax number for COR is 402-384-6161.

By executing your signature below, pursuant to U.C.C. Article 8, you as transfer agent, warrant to COR that:
  1. the certificate is genuine, validly issued and freely transferable;
  2. the transfer agent’s own participation in the issue of the security is within its capacity and within the scope of the
       authority received by the transfer agent from the issuer; and
  3. the transfer agent has reasonable grounds to believe that the certificated security is in the form and within the amount the
       issuer is authorized to issue.

Moreover U.C.C. Article 8 imposes on transfer agents strict liability for failure to satisfy certain affirmative obligations in
registering the transfer of a certificate.

Among other things, the transfer agent has an express statutory obligation to confirm that:
(1) the person seeking registration of the transfer is eligible to have the security registered in its name; (2) the endorsement is
made by the appropriate person or his authorized agent; (3) reasonable assurance is given that the endorsement is genuine and
authorized; (4) the transfer does not violate certain restrictions; and (5) the transfer is in fact rightful or to a protected purchaser.

Attn: COR – Certificate Transfer Dept                            Date: ____________________________________
From : __________________________________
(Transfer Agent Name)

Certificate Description (Name of Security) (Cusip) (Number of Shares ) (Certificate Number)


(Certificate Holder of Record)

 This is a letter to notify you that there are no STOPS regarding the above specified certificate. Moreover, this certificate is validly
 issued as indicated on its face and as of this date, there are no adverse claims pertaining to this certificate. If at any subsequent
 time we, as the transfer agent, are made aware of any adverse claim with respect to this certificate we further warrant that we
 shall immediately notify COR within 24 hours in writing.

 This confirms that (Correspondent Firm) attempted to obtain the above information from:


 Transfer agent (Full name and phone number)



This agent has refused to sign and/or medallion the requested information.


Correspondent Firm Principal Signature and Date



38 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
    Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 39 of 53 PageID 291




                  NASDAQ/OTCBB/Pink Sheet Securities


                                 DTCC Eligibility Requests




39 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 40 of 53 PageID 292




  VIII. Requests for eligibility through DTCC


  The following documentation should be submitted to COR’s Stock Receipt Department in
  conjunction with any requests for “Older Issue Eligibility” at DTCC:

             Completed older eligibility form
             Copy of share certificate (front and back), without legend
             Transfer agent attestation form
             Legal opinion (if required)
             Most current SEC filings
             An explanation of the reason for and/or purpose of the request.
             A copy of the issuer’s 15c211 application and approval


  COR will carefully review the request along with:

           The operating history of the applicant via relevant SEC filings and the submitted
            15c211 form
           Reporting status of the issue
           The legal opinion
           Officer and Director history
           Trading history of the issuer
           The basis for the request


  COR’s review will be conducted by a Senior Manager. Any questions, concerns or issues will
  be discussed directly with the correspondent. If the request is rejected, COR will provide the
  correspondent the reason(s) for the rejection.

  All correspondent requests to process securities for “Older Issue Eligibility” will result in a
  charge to the correspondent in the amount of $10,000.00 per review request, along with all
  out-of-pocket costs and expenses incurred by COR.




  40 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 41 of 53 PageID 293




                            FINRA
                    Regulatory Notice 09-05




                    41 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
 Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 42 of 53 PageID 294




Unregistered Resales of
Restricted Securities
FINRA Reminds Firms of Their Obligations to
Determine Whether Securities are Eligible for
Public Sale

Executive Summary
                        1
FINRA reminds firms of their responsibilities to ensure that they comply
with the federal securities laws and FINRA rules when participating in
unregistered resales of restricted securities. These responsibilities are
particularly important in situations where the surrounding circumstances place
the firm on notice that it may be participating in illegal, unregistered resales of
restricted securities, such as when a customer physically deposits certificates
or transfers in large blocks of securities and the firm does not know the source
of the securities.
Recent FINRA investigations have revealed instances in which firms failed to
recognize certain “red flags” that signaled the possibility of an illegal,
unregistered distribution. This Notice identifies situations in which firms
should conduct a searching inquiry to comply with their regulatory
obligations under the federal securities laws and FINRA rules. FINRA also has
reviewed procedures provided by a number of large, medium and small firms
that are designed to address compliance. This Notice describes and discusses
those procedures.

Questions concerning this Notice should be directed to:
         Gary L. Goldsholle, Vice President and Associate General Counsel,
Office of the General Counsel, at (202) 7288104;
         Joseph E. Price, Vice President, Corporate Financing, at (240)
386- 4623; or
         Lisa Jones Toms, Counsel, Corporate Financing, at (240) 3864661.




     42 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
           Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 43 of 53 PageID 295




                          Background & Discussion
                          Firms play a critical role in helping prevent illegal, unregistered resales of restricted
                          securities into the public markets. It is a violation of the federal securities laws for a firm
                          to offer or sell a security without an effective registration statement or an applicable
                          exemption from the Securities Act of 1933 (Securities Act). In addition, such sales may
                          violate NASD Rules 2710 (Corporate Financing
                                                                                 2
                          Rule – Underwriting Terms and Arrangements) , 2720 (Distribution of Securities
                                                                                                                    3
                          and Affiliates – Conflicts of Interest) and 2810 (Direct Participation Programs).
                          All firms must have procedures reasonably designed to avoid becoming participants in
                          the potential unregistered distribution of securities. The nature of those procedures
                          and the required level of firm inquiry concerning the customer and the source of the
                          securities will depend on the particular circumstances. In
                          addition, firms may not rely solely on others, such as clearing firms, transfer agents, or
                          issuers’ counsel, to fulfill these obligations. Firms’ specific obligations are
                          discussed in more detail below.
                          The Securities Act prohibits the sale of securities unless the sale is made pursuant
                          to an effective registration statement, or falls within an available exemption from
                          registration. Before selling securities in reliance on an exemption, a firm must take
                          reasonable steps to ensure that the transaction qualifies for the exemption, regardless of
                          whether the sale is for its own accounts or on behalf of customers. This includes taking
                          whatever steps necessary to ensure that the sale does not involve an issuer, a person in a
                          control relationship with an issuer, or an underwriter with a view to offer or sell the
                          securities in connection with an unregistered distribution.
                          Section 4(1) of the Securities Act provides an exemption for the routine trading of
                                        4

                          alreadyissued securities. It does not, however, exempt sales by an issuer, or a control
                          person of the issuer, or an underwriter or dealer. Section 4(2) of the Securities Act
                          exempts sales made by an issuer not involving a public offering. Whether a sale is one that
                          involves a public offering, however, is a question of fact which requires an inquiry
                          regarding the surrounding circumstances, including such factors as the relationship
                          between the seller and the issuer, and the nature, scope, size, type and manner of the
                          offering. Section 4(4) of the Securities Act provides an exemption for unsolicited brokers’
                          transactions. However, this exemption is available only if a broker is not aware, after a
                          reasonable inquiry, of circumstances indicating that the selling customer is participating in
                          a distribution of securities.




43 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
       Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 44 of 53 PageID 296




                       Recently, FINRA has investigated and brought several enforcement actions
                                                             5
                   concerning unregistered distributions. A common theme in these cases was that
                   firms resold large amounts of lowpriced equity securities in overthecounter transactions.
                   Among the allegations in these cases are that the inquiries necessary to uncover the facts
                   of the unregistered distribution were not done or were inadequate, and the firms lacked
                   proper supervisory controls to ensure that their written procedures were being followed.
                   More specifically, in some instances, firms failed to take steps to determine when or how
                   their customers had received the share certificates at issue, whether their customers were
                   control persons of the issuers, or what percentage of the outstanding shares of these
                   companies their customers owned. In some instances, physical certificates for shares were
                   repeatedly deposited into accounts and then sold by firms that participated in
                   unregistered distributions.
                   Red Flags and the Duty to Make an Inquiry
                   Firms typically serve as the channel of distribution through which issuers, affiliates and
                   promoters can access the public securities markets. Firms that do not adequately
                   supervise or manage their role in such distributions run the risk of participating in an
                   illegal, unregistered distribution. As recent investigations have shown, problems can arise
                   when firms fail to recognize or take appropriate steps when confronted with “red flags”
                   that signal the possibility of an illegal, unregistered distribution.
                   The following are examples of red flags (these are by no means comprehensive
                   and should not be considered a “roadmap” for compliance purposes):

                           A customer opens a new account and delivers physical certificates representing a large
                   block of thinly traded or lowpriced securities;
                           A customer has a pattern of depositing physical share certificates, immediately selling
                   the shares and then wiring out the proceeds of the resale;
                           A customer deposits share certificates that are recently issued or represent a
                   large percentage of the float for the security;
                           Share certificates reference a company or customer name that has been
                   changed or that does not match the name on the account;
                           The lack of a restrictive legend on deposited shares seems inconsistent with the date
                   the customer acquired the securities or the nature of the transaction in which the securities
                   were acquired;
                           There is a sudden spike in investor demand for, coupled with a rising price in, a thinly
                   traded or lowpriced security;
                           The company was a shell company when it issued the shares;




44 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
       Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 45 of 53 PageID 297




                               A customer with limited or no other assets under management at the firm receives an
                       electronic transfer or journal transactions of large amounts of lowpriced, unlisted securities;
                               The issuer has been through several recent name changes, business combinations or
                       recapitalizations, or the company’s officers are also officers of numerous similar companies;
                               The issuer’s SEC filings are not current, are incomplete, or nonexistent.


                       As noted above, these examples are merely illustrative. There are many other situations
                       that may signal that a firm should take a closer look at the circumstances of a proposed
                       resale transaction.

                       Regarding the duty of firms to determine whether restricted securities are eligible
                       for public sale, the SEC has said that:

                           [A] dealer who offers to sell, or is asked to sell a substantial amount of securities
                           must take whatever steps are necessary to be sure that this is a transaction not
                           involving an issuer, person in a control relationship with an issuer or an
                           underwriter. For this purpose, it is not sufficient for him merely to accept
                           “selfserving statements of his sellers and their counsel without reasonably
                           exploring the possibility of contrary facts.”(footnote omitted)
                           The amount of inquiry called for necessarily varies with the circumstances of
                           particular cases. A dealer who is offered a modest amount of a widely traded
                           security by a responsible customer, whose lack of relationship to the issuer is well
                           known to him, may ordinarily proceed with considerable confidence. On the other
                           hand, when a dealer is offered a substantial block of a littleknown security, either
                           by persons who appear reluctant to disclose exactly where the
                           securities came from, or where the surrounding circumstances raise a question as to
                           whether or not the ostensible sellers may be merely intermediaries for controlling
                           persons or statutory underwriters, then searching inquiry is called fTohr.e problem
                           becomes particularly acute where substantial amounts of a previously little known
                           security appear in the trading markets within a fairly short period of time and without
                           the benefit of registration under the Securities Act of
                           1933. In such situations, it must be assumed that these securities emanate from the
                           issuer or from persons controlling the issuer, unless some other source is known
                           and the fact that the certificates may be registered in the names of various
                           individuals could merely indicate that those responsible for the
                                                                                6
                           distribution are attempting to cover their tracks.




45 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
       Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 46 of 53 PageID 298




                   Inquiry Obligations under Securities Act Rule 144
                   A firm that distributes securities for its own account or on behalf of a customer may be
                   considered a statutory underwriter. Securities Act Rule 144 establishes a non- exclusive “safe
                   harbor” from being deemed an underwriter if the securities are sold in compliance with its
                   requirements. Unregistered securities that are not freely transferable are considered
                   “restricted securities” when they are acquired in a private
                                                                                        7
                   transaction or are acquired by a control person of the issuer.
                   The SEC recently revised Rule 144 and made substantial changes to the
                                                                                   8
                   requirements governing resales of restricted securities.       The amendments, which
                   became effective on February 15, 2008, continue to impose a oneyear holding period
                   prior to any public resale on restricted securities of companies that are not subject to the
                   Exchange Act reporting requirements. The amendments eliminated the sales volume and
                   manner of sale limitations on resales made by nonaffiliates. Revised Rule 144 also
                   includes more stringent restrictions on the resale of shares issued by shell companies.
                   Accordingly, firms should review whether the company that issued the subject shares
                   was a shell company when the shares were issued.
                   Before reselling restricted securities, firms must take reasonable steps to ensure that the
                   transaction complies with Rule 144 or another available exemption. The factors set forth
                   in the Notes to Rule 144(g) serve as a pragmatic guideline in determining what questions
                   firms should ask their customers before engaging in an
                   unregistered resale of securities: 9
                           How long has the customer held the security?
                           How did the customer acquire the securities?
                           Does the customer intend to sell additional shares of the same class of
                   securities through other means?
                           Has the customer solicited or made any arrangement for the solicitation of buy
                   orders in connection with the proposed resale of unregistered securities?
                           Has the customer made any payment to any other person in connection with
                   the proposed resale of the securities? and
                           How many shares or other units of the class are outstanding, and what is the
                   relevant trading volume?



                   Firms should also try to physically inspect share certificates, if possible, as
                   an opportunity to identify red flags and deter risks from forgery and
                   fraudulent certificates.




46 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
       Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 47 of 53 PageID 299




                       Supervisory Procedures and Controls
                       for Unregistered Resales of Securities
                       NASD Rule 3010 (Supervision) requires a firm to establish a supervisory system and
                       corresponding written procedures to supervise its businesses and associated persons’
                       activities. Accordingly, firms that accept delivery of large quantities of low- priced OTC
                       securities, in either certificate form or by electronic transfer, and effect sales in these
                       securities, should have written procedures and controls in place to prevent
                       participation in an illegal, unregistered distribution of securities.

                       To help firms evaluate their procedures for supervising these resale transactions, FINRA has
                       reviewed the procedures of a number of large, medium and small firms. The procedures
                       noted below are not intended to be a comprehensive roadmap for compliance and
                       supervision with respect to unregistered resales of restricted securities, but rather highlight
                       measures that some firms are using to ensure better compliance with their obligations.
                       While a particular practice may work well for one firm, the same approach may not be
                       effective or economically feasible for another. Firms must adopt procedures
                       and controls that are effective given their size, structure and operations.
                       The procedures we surveyed varied depending on the firms’ business
                       models; nevertheless, the most comprehensive ones tended to include a
                       mandatory, standardized process that requires formal approval of the
                       proposed resale transaction and thorough accompanying documentation that:
                               Clearly communicates each step in the review, approval and post-
                       approval process through the various stages of background inquiry, information
                       gathering, required documentation, review, final approval, execution and
                       recordkeeping of the transaction;
                               Assigns clear “ownership” of each step of the transaction review, approval
                       and execution process to the responsible representative, principal, legal or
                       compliance specialist, business unit or department; and
                               Is easily accessible to the personnel involved in the process, often through
                       internal Webbased applications that are clear, instructive and encourage process
                       standardization.


                       Standardized procedures should be accompanied by supervisory controls to ensure that
                       a reasonable and meaningful investigation of the surrounding circumstances is
                       conducted and that the information obtained is evaluated to identify whether a
                       proposed resale transaction could amount to an illegal, unregistered distribution of a
                       restricted security on behalf of an underwriter, an issuer, or a control person of the
                       issuer. As a general matter, the procedures and controls should apply to not only
                       proposed resales, but also the transfer of securities from one account to another by
                       journal or book entry.




47 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 48 of 53 PageID 300




        Among the compliance procedures FINRA reviewed

        are: A. Initial Assessment and Review
        A number of firms had procedures that required a comprehensive initial review of the
        proposed resale, which includes gathering information concerning how, when, and under
        what circumstances a customer obtained the securities; whether the securities are
        registered pursuant to an effective Securities Act registration statement; how much of the
        stock is owned by or under the control of the customer; whether the stock was paid for by
        the customer; what relationship, if any, the customer has with the issuer or its control
        persons; and how much stock has been sold by the
        customer. Some procedures also contained brief descriptions of how holders of
        unregistered securities may acquire them, such as via private placements, corporate
        reorganizations, business combinations and stock options plans, and explained that
        the requirements for resales of such securities can vary depending on the nature of
        the transaction and the status of the seller, i.e., whether the seller is considered an
        affiliate of the issuer.
        Some firms prohibited their representatives from accepting large blocks of
        securities in certificate form or required supervisory approval before a transfer of
        restricted securities would be accepted.

        Many firms required the results of the initial review to be documented and held the
        persons performing the review accountable for completion of the factgathering and
        documentation process. As part of this process, firm procedures required the use of
        questionnaires completed by the selling customer regarding the proposed resale
        transaction, form letters completed by the customer and registered representative, and
        other standardized documentation depending on the
        transaction.
        Some firms deferred the documentation requirements to the person or department
        responsible for approval. Most firms required the completed documentation to be
        reviewed for any unusual circumstances and for completeness before submitting it for
        formal approval of the transaction. This assessment may also alert the firm to unusual or
        suspicious circumstances that may trigger other compliance procedures (such as
        AntiMoney Laundering (AML) reporting) or additional approvals given the size or nature
        of the transaction.




        48 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 49 of 53 PageID 301




               B. Formal Review and Approval
               Most of the procedures we reviewed required formal approval by a person, unit or
               department that is independent of the initial assessment and review of the proposed
               resale transaction. The person or department responsible for such approval was required
               to document the steps taken and was accountable for the final approval. For many firms,
               the final approval process is more than a verification of the adequacy of the
               documentation. It included an investigation of the customer’s and
               issuer’s background; a formal process to confirm the seller’s affiliation status and the
               conditions upon which the shares can be resold; verification that the issuer is current in
               its filings and the issuer’s information is publicly available; and a thorough review of the
               opinion of counsel, restricted stock legend, offering materials or prospectus, and other
               documents for reasonableness of the information and representations. It also took into
               account any previous sales by the customer through any accounts at the firm. Approval
               from a designated principal or legal and compliance specialist generally is required in
               these instances before executing or submitting the trade for execution. The approval
               document also specifies whether there are any conditions to the resale, such as
               volume, manner of sale or other applicable requirements.

               C. Recordkeeping Obligations and PostApproval Review
               Because of the manner of sale and other requirements that apply to unregistered resales
               of restricted securities by affiliates, some firms’ procedures included steps to monitor
               executions of approved transactions to ensure they comply with applicable volume or
               manner of sale requirements. Other firms have a process in place, postapproval of the
               resale transaction, to examine repeated resales by the same account or accounts under
               common control and to review and monitor aggregated resales in the same securities.

               Some procedures we reviewed did not assign specific recordkeeping obligations. Other
               procedures designated a registered representative at the firm as the person responsible
               for retaining all documents related to the resale as opposed to having another entity such
               as the firm’s legal or compliance group or securities transfer unit designated as primarily
               responsible for document retention or, at least, to receive and retain copies of the
               documentation related to the resale.




 49 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 50 of 53 PageID 302




        Other Considerations

        A. Reliance on Third Parties
        In considering their obligations, firms should be aware that there are limitations on their
        ability to discharge those obligations by relying on others. FINRA, the SEC and the courts
        have repeatedly held that firms cannot rely on outside counsel, clearing firms, transfer
        agents, issuers, or issuer’s counsel to discharge their obligations to undertake an inquiry.
        Moreover, the fact that securities have been issued by a transfer agent without a restrictive
        legend, or have been put into trading status by a clearing firm, does not mean that those
        securities can be resold immediately and
                                                       10
        without limitation under the Securities Act.

        B. AML Compliance
                A firm must also ensure that its AML compliance program adequately addresses red
                                                                                                      11
        flags that may be associated with unregistered resales conducted through the firm. In
        recent investigations, FINRA has found that firms that participated in unregistered resales
        of restricted securities also may have ignored a number of red flags that indicate not only
        that the resale was part of an unregistered distribution, but also that
                                                                                 12
        action may have been required under AML reporting requirements.        Failure to
        conduct appropriate inquiry and respond to red flags may have consequences under
        both the federal securities laws and AML requirements.

        Conclusion
        Firms must have written procedures that are reasonably designed to avoid becoming
        participants in the illegal, unregistered resale of restricted securities into the public
        markets. As noted above, these procedures and the required level of firm inquiry depend
        on the facts and circumstances of the proposed resale. FINRA urges firms
        to pay careful attention to these obligations and the implementation of these
        procedures.




        50 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 51 of 53 PageID 303




           Endnotes
           1         This Notice refers to brokerdealers and          5           See, e.g., Network 1 Financial Securities, Inc.
           their associated persons collectively as                   NASD AWC No. EAF0400940001, July 11, 2007;
           “firms” unless otherwise specified.                        NevWest Securities Corporation, NASD AWC

           2            NASD Rule 2710 is being re-                   E022004011201, March 21, 2007, and related case
           designated as FINRA Rule 5110. See SRFINRA-                SEC v. CMKM Diamonds, Inc., et. al, U.S. Dist. Court for
           2008039.                                                   the District of Nevada, Civil Action No. 08CV 0437 (Lit.
           3            See, e.g., FINRA’s Corporate Financing        Rel. No. 20519 / April 7, 2008); and Cardinal Capital
           Rules (NASD Rules 2710, 2720 and 2810), which              Management, Inc. NASD AWC E072003004201, July 22,
           apply to public offerings, and NASD Rule 2110, which       2005. In addition, FINRA
           requires firms to act under just and equitable             has numerous ongoing investigations involving
           principles of trade. Regulation M under the Exchange       allegations of unregistered distributions. Barron
           Act and other FINRA and SEC rules may also apply to
                                                                      Moore, Inc., Disc. Proceeding No. 2005000075703,
           an unregistered public distribution in addition to civil
                                                                      July 21, 2008.
           liabilities under the Securities Act.
                                                                      6          See, Securities Act Rel. No. 4445, 1962
           4          The term “underwriter” is broadly defined       SEC LEXIS 74 (February 2, 1962); see also Section
           in the Securities Act to include any person or entity      21(a) Report, Transactions in the Securities of
           that purchases securities from an issuer with a view       Laser Arms Corp. by Certain BrokerDealers, 50
           to distribute, or offers or sells for an issuer in         S.E.C. 489 (1991).
           connection with a distribution, and any person or          7          See Preliminary Note to Securities Act Rule
           entity participating, directly or indirectly, in a              144. 17 CFR 230.144. The term “restricted
           distribution of securities. The term “issuer” includes          securities” is defined in Rule 144(a)(3), and
           any person directly or indirectly controlling or                includes securities acquired directly or
           controlled by the issuer, or any person under direct            indirectly from the issuer or an affiliate of the
           or indirect common control with the issuer. See Sec.            issuer in a transaction or chain of transactions
           2(a)(11), Securities Act of 1933. Whether a customer            not involving a public offering.
           is acting as an underwriter, is a control person, or is
                                                                      8 Securities Act Release No. 8869, 72 FR
           acting on behalf of an underwriter or control
                                                                      71546 (December 17, 2007).
           person, depends on the particular facts and
           circumstances of the transaction.                          9          Securities Act Rule 144(g). 17 CFR 230.144(g).




          51 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
       Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 52 of 53 PageID 304




        10          Recent investigations have uncovered fact
        patterns in which firms inappropriately relied on
        stock certificates issued without restrictive legends or
        certificates accompanied by false attorney opinions,
        or assumed that their clearing agent had the
        responsibility to determine if shares could be sold
        without restriction. FINRA has noted in previous
        guidance that firms are still responsible for the
        discharge of their obligations, even if they rely on
        third parties to perform certain activities and
        functions related to their business operations and
        regulatory responsibilities. Additionally, FINRA
        guidance makes clear that firms may not contract
        supervisory and compliance activities away from their
        direct control. See Notice to Members 0548 (Members’
        Responsibilities When Outsourcing Activities to
        ThirdParty Service Providers).



        11        See NASD Rule 3011 (AntiMoney
        Laundering Compliance Program) and Notice to
        Members 0221 (Guidance to Member Firms
        Concerning AntiMoney Laundering Compliance
        Programs Required by Federal Law).
        12         See, e.g, NevWest Securities Corporation,
        and related case SEC v. CMKM Diamonds, Inc., et. al,
             U.S. Dist. Court for the District of Nevada, Civil
             Action No. 08CV 0437 (Lit. Rel. No. 20519 / April
             7, 2008) (failure to take action in response to the
             suspicious circumstances surrounding accounts
             controlled by certain customers, including the
             practice of depositing penny stocks, liquidating
             them and wiring the proceeds to bank accounts.)
             Barron Moore, Inc., Disc. Proceeding No.
             2005000075703, July 21, 2008.




52 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
        Case 8:18-cv-02869-VMC-CPT Document 16-3 Filed 12/17/18 Page 53 of 53 PageID 305




53 COR Clearing, LLC Microcap and Unregistered Securities Correspondent Guidebook / June 26, 2013
